*268ORDER
PER CURIAM.
Following trial, a jury convicted Defendant Antwain White of second degree murder in violation of section 565.021, RSMo 1994, and armed criminal action in violation of section 571.015, RSMo 1994. At sentencing, the trial court sentenced Defendant to two concurrent terms of thirteen years of imprisonment. On appeal, Defendant disputes the sufficiency of the evidence to support his conviction for second degree murder.
We have reviewed the briefs of the parties and the record on appeal and find there is sufficient evidence from which a reasonable juror could find Defendant guilty beyond a reasonable doubt. State v. Grim, 854 S.W.2d 403, 405 (Mo. banc 1993). An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).